DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Longmeyer on 7/13/2021.
Claim 1: A method for sealing a puncture of a vessel using an implant deployed by a delivery device, the delivery device including an inner tube and an outer tube circumscribing at least a portion of the inner tube, the implant retained in a delivery configuration within a first lumen of the outer tube, said method comprising:
advancing a distal end of the delivery device into the vessel until a fluid is channeled through a distal opening of the outer tube into a second lumen of the outer tube, wherein the distal opening is longitudinally located one of (i) adjacent to the implant and (ii) proximal to the implant;
retracting the outer tube relative to the inner tube, such that a first expandable section of the implant remains substantially within the first lumen and a second expandable section of the implant is positioned outside of the first lumen;

withdrawing the delivery device until the expanded second expandable section abuts an interior surface of a wall of the vessel;
retracting the outer tube relative to the inner tube, such that the first expandable section of the implant is positioned outside of the first lumen; and
further compressing the implant such that the first expandable section is expanded, wherein the delivery device further includes a hypo tube that circumscribes at least a portion of the inner tube, the hypo tube including an expandable portion, and wherein the method further comprises longitudinally releasing the implant from the delivery device by actuating the expandable portion from a stopper configuration to a neutral configuration.

Claims 9 and 10 are canceled. 

Claim 11: A method for sealing a puncture of a vessel using an implant deployed by a delivery device, the delivery device including an inner tube and an outer tube circumscribing at least a portion of the inner tube, the implant retained in a delivery configuration within a first lumen of the outer tube, said method comprising:
advancing a distal end of the delivery device into the vessel until a fluid is channeled through a distal opening of the outer tube into a second lumen of the outer tube, wherein the distal opening is longitudinally located one of (i) adjacent to the implant and (ii) proximal to the implant;

retracting the outer tube relative to the inner tube, such that a first expandable section of the implant remains substantially within the first lumen and a second expandable section of the implant is positioned outside of the first lumen;
compressing the implant such that the second expandable section is expanded, wherein the first expandable section remains in the delivery configuration;
withdrawing the delivery device until the expanded second expandable section abuts an interior surface of a wall of the vessel;
retracting the outer tube relative to the inner tube, such that the first expandable section of the implant is positioned outside of the first lumen; and
further compressing the implant such that the first expandable section is expanded, wherein the delivery device further includes a hypo tube that circumscribes at least a portion of the inner tube, a distal end of the hypo tube including at least two lips extending radially inward, each lip configured to engage a corresponding one of at least two legs that each extend from a distal end cap of the implant, and wherein the method further comprises longitudinally releasing the implant from the delivery device by rotating the hypo tube such that each lip disengages from the corresponding leg.

Newly added claim 22: The method in accordance with claim 11, wherein the implant includes a locking mechanism, and the step of further compressing the implant further comprises engaging the locking mechanism such that the first expandable section and the second expandable section are retained in position on opposing sides of the vessel wall.

Newly added claim 23: The method in accordance with claim 22, wherein the locking mechanism includes at least two legs that each extend from a distal end cap of the implant towards a proximal end cap of the implant, each leg is resilient and 

Newly added claim 24: The method in accordance with claim 22, wherein the locking mechanism includes a proximal interior thread and a distal interior thread each defined on an inner surface of a body of the implant, and wherein the step of engaging the locking mechanism comprises threadably engaging a screw into the proximal and distal interior threads of the implant body.

Newly added claim 25: The method in accordance with claim 22, wherein the locking mechanism includes a first plurality of resilient flanges extending from a middle ring of the implant towards a proximal ring of the implant, and a second plurality of resilient flanges extending from the middle ring towards a distal ring of the implant, each of the first and second plurality of resilient flanges including a tooth, and wherein the step of engaging the locking mechanism comprises engaging a lip of the proximal ring with the tooth of each of the first plurality of resilient flanges, and engaging a lip of the distal ring with the tooth of each of the second plurality of resilient flanges.

Newly added claim 26: The method in accordance with claim 11, wherein the delivery device further includes a pusher circumscribed at least partially by the outer tube, and wherein at least one of the steps of compressing the implant comprises advancing the pusher distally, such that the pusher compresses the implant.

Newly added claim 27: The method in accordance with claim 26, wherein the step of advancing the pusher distally comprises operating a pusher actuator coupled to the pusher and accessible on a housing of the delivery device.
Newly added claim 28: The method in accordance with claim 26, wherein the delivery device further includes a combined actuator accessible on a housing of the delivery device and coupled to each of the pusher and the outer tube, and wherein the step of advancing the pusher distally and one of the steps of retracting the outer tube relative to the inner tube are performed at least partially simultaneously by operating the combined actuator.

Allowable Subject Matter
Claims 1-8, 11 and 22-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose the delivery device further including a hypo tube that circumscribes at least a portion of the inner tube, the hypo tube including an expandable portion, and wherein the method further comprises longitudinally releasing the implant from the delivery device by actuating the expandable portion from a stopper configuration to a neutral configuration (claim 1) and also, fails to disclose the delivery device further including a hypo tube that circumscribes at least a portion of the inner tube, a distal end of the hypo tube including at least two lips extending radially inward, each lip configured to engage a corresponding one of at least two legs that each extend from a distal end cap of the implant, and wherein the method further comprises longitudinally releasing the implant from the delivery device by rotating the hypo tube such that each lip disengages from the corresponding leg (claim 11). 
The prior art of record of Preinitz (US Pub No. 2009/0248064) discloses everything in claims 1 and 11 including a method for sealing a puncture of a vessel . 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/           Primary Examiner, Art Unit 3771